Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed June 6, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Reasons for Allowance	
The following is an examiner’s statement of reasons for allowance: The IDS submitted raise an issue and Applicant’s representative was contacted and agreed to the Examiners amendment below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Victor P. Ghidu on 6/14/21.

The application has been amended as follows: 
Cancel claims 2-5 
1.          (Currently amended) A method of treating a blood cancer comprising administering to a subject in need thereof a therapeutically effective amount of a CDK inhibitor represented by Formula Ib:

    PNG
    media_image1.png
    142
    186
    media_image1.png
    Greyscale
Ib,
or a pharmaceutically acceptable salt thereof, 
and a therapeutically effective amount of venetoclax or a pharmaceutically acceptable salt thereof 
wherein the blood cancer is selected from acute myeloid leukemia (AML), chronic myeloid leukemia (CML), acute lymphocytic lymphoma (ALL), chronic lymphocytic leukemia (CLL), diffuse large B-cell lymphoma (DLBCL), primary mediastinal B-cell lymphoma, intravascular large B-cell lymphoma, follicular lymphoma, small lymphocytic lymphoma (SLL), mantle cell lymphoma, marginal zone B-cell lymphoma, extranodal marginal zone B-cell lymphoma, nodal marginal zone B-cell lymphoma, splenic marginal zone B-cell lymphoma, Burkitt lymphoma, lymphoplasmacytic lymphoma, and primary central nervous system lymphoma.

2.          (Canceled) 



4.          (Canceled) 

5.          (Canceled) 

6.          (Previously presented) The method of claim 1, wherein the blood cancer is diffuse large B-cell lymphoma, acute myeloid leukemia or chronic lymphocytic leukemia.

7.          (Currently amended) The method of claim 1, wherein the CDK inhibitor and venetoclax or pharmaceutically acceptable salt thereof 

8.          (Currently amended) The method of claim 1, wherein the CDK inhibitor and venetoclax or pharmaceutically acceptable salt thereof 

9.          (Currently amended) The method of claim 1[[21]], wherein the CDK inhibitor and venetoclax or pharmaceutically acceptable salt thereof 

venetoclax or pharmaceutically acceptable salt thereof 

11.        (Currently amended) The method of claim 1, wherein the CDK inhibitor and venetoclax or pharmaceutically acceptable salt thereof 

12.        (New) The method of claim 1, wherein the blood cancer is diffuse large B-cell lymphoma.

13.        (New) The method of claim 1, wherein the blood cancer is acute myeloid leukemia.

14.        (New) The method of claim 1, wherein the blood cancer is chronic lymphocytic leukemia.


Allow claims 1 and 6-12


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/22/21